HORTON, J.,
dissenting: This case is decided by the trial court, and affirmed in the opinion of the majority, on the basis of the ninety-day protection clause present in both the multiple listing agreement and the Marple agency agreement signed by the parties. The interpretation given to that clause provides an absolute bar to the receipt of a commission for any sale, conveyance, or transfer outside of ninety days from the expiration of the agency. I would interpret the clause differently. The multiple listing agreement provides for the payment of a commission in three circumstances: (1) “[i]f the property is sold by you [the agent], myself [the seller] or anyone else before the expiration of this agreement, I agree to pay you a fee for professional services of 6%”; (2) “[i]f a customer is introduced by you or through your efforts in any degree or by a co-broker or his efforts in any degree and a sale or exchange of the property is agreed upon with such customer at whatever price or value, I hereby agree to pay you the above stated professional fee”; (3) “[s]uch compensation shall be paid if the property is sold, conveyed or otherwise transferred within 90 days after the termination of this authority or any *671extension thereof to anyone to whom the agent has had negotiations prior to final termination,” provided written notice, including names, has been given and no other agent is involved in the sale. Thus, the multiple listing agreement envisions three situations requiring compensation. The first is where a sale is made in the ordinary course during the term of the listing. The second is where the parties have been brought together by the agent and a sale is subsequently consummated. The third is where the agent, alone, has dealt with the buyer, notified the seller of the contact, and the sale is consummated within ninety days of the end of the listing. The Marple agreement provides for the six percent fee if a ready, willing and able buyer is found on terms and conditions satisfactory to the seller, if sale is through the efforts of anyone, including the seller, or when sale is consummated within three months of the end of the listing to a buyer to whom the property has been introduced by the agent during the term of the listing. Where the seller and buyer have been brought together by the agent for the purpose of negotiation, the ninety-day limitation should not apply.
The trial court found “[i]n the absence of the protection clause, the exclusive listing authorization is susceptible to a reading that favors the plaintiff’s interpretation.” Since I would hold that the protection clause is not applicable to this case, and the decision in this case was solely driven by the contrary interpretation of that clause, I would reverse and remand for a new trial.
BROCK, C.J., joins in the dissent.